     Case 3:14-cv-01033-ALB-SMD Document 133 Filed 05/11/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

ALEXANDRIA H. QUINN,                        )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   NO. 3:14-CV-1033-ALB
                                            )
CITY OF TUSKEGEE, ALABAMA,                  )
and LEVY KELLY,                             )
                                            )
             Defendants.                    )

                                          ORDER

      This matter comes to the Court on Defendant City of Tuskegee’s Motion to

Continue Trial (Doc. 130). It is due to be and hereby is DENIED.

      This case has been pending for approximately six years. It has been set for

trial on June 1, 2020 since April of 2019. It involves allegations that the City of

Tuskegee violated the plaintiff’s civil rights by allowing a police officer to carry on

a sexual relationship with her while she was a minor and by failing to protect her

from retaliation after she ended the relationship.

      The Court held a pre-trial conference several weeks ago. The parties and the

Court discussed the novel coronavirus and the cancellation of April and May jury

trials. But the Court told the parties that this June trial would continue as planned

unless they received further notice from the Court.
     Case 3:14-cv-01033-ALB-SMD Document 133 Filed 05/11/20 Page 2 of 3




      The City now requests that the Court continue the trial “until the fall of 2020,

at the earliest” because of the novel coronavirus or “COVID-19.”

      The City moves to continue trial for four reasons. First, the City argues that

one of its lawyers is over 70-years-old and “does not believe it is safe or wise for

him personally to attend the trial.” Second, the City cites to the State of Alabama’s

“Safer at Home Order,” which expires on May 15, 2020. It encourages people to

maintain social distancing. Third, the City is concerned that potential jurors will

refuse to participate in the trial, such that a representative jury cannot be seated.

Fourth, the City speculates that requiring or allowing witnesses and jurors to wear

masks for safety reasons will negatively impact the trial.

      These arguments fail to persuade the Court to continue the trial. Absent

special circumstances, the novel coronavirus is not a reason to continue in-person

court proceedings in June. The novel coronavirus is not going away any time soon.

Best estimates are that people will continue to be infected with the virus for one or

two years until a vaccine is developed. Meanwhile, necessary in-person court

proceedings will resume this summer by implementing the same types of safety

precautions that have been implemented in all other walks of life—masks, gloves,

physical distancing, limiting gatherings to fewer people, etc. The Governor of

Alabama has allowed offices to open, churches to meet, restaurants to provide in-

room dining, and barbershops to cut hair again. The parties have a constitutional


                                          2
     Case 3:14-cv-01033-ALB-SMD Document 133 Filed 05/11/20 Page 3 of 3




right to a jury trial, which they have demanded in their pleadings, and the courts are

open to vindicate that right this summer.

       The City’s other arguments are little more than a plea that this trial be

continued indefinitely until a vaccine is developed for the coronavirus. First,

although it is perfectly understandable that one of the City’s lawyers no longer wants

to participate in trials because of his advanced age, the Court cannot continue a trial

indefinitely until an individual lawyer feels comfortable attending. Whether this

lawyer should attend the trial is a question for him and his client, not the Court.

Second, the City may be correct that requiring and/or allowing the use of face-

coverings will affect the trial, but that issue cannot be resolved by a continuance.

Any problem with masks or other face-coverings will be addressed in court during

trial. Third, it may be difficult to seat a jury because of coronavirus, as the City

predicts in its motion. But, again, that problem will not become ripe—if at all—until

prospective jurors return their questionnaires or fail to appear on the day of jury

selection. Any concerns about the representative nature of the jury will be addressed

at that time.

       The motion (Doc. 130) is DENIED. Trial is set for June 1, 2020.

       DONE this 11th day of May 2020.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE

                                            3
